Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  May 18, 2011                                                                                         Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  140679                                                                                               Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
  LAURENCE G. WOLF, d/b/a                                                                                  Mary Beth Kelly
  LAURENCE WOLF PROPERTIES,                                                                                Brian K. Zahra,
           Plaintiff-Appellant,                                                                                       Justices

  v                                                                 SC: 140679
                                                                    COA: 279853
  CITY OF DETROIT,
            Defendant-Appellee.

  _________________________________________/

         On order of the Court, leave to appeal having been granted and the briefs and oral
  arguments of the parties having been considered by the Court, we VACATE the January
  21, 2010 opinion and order of the Court of Appeals. At this time, a material question of
  fact exists concerning the direct and indirect costs of the services for which the solid
  waste inspection fee is charged. Such a finding is necessary to determine whether the
  City of Detroit’s solid waste inspection fee is proportionate to the necessary costs of the
  inspection service, and may also impact whether the fee serves a revenue-raising or a
  regulatory purpose. See Bolt v City of Lansing, 459 Mich 152, 161-162 (1998).
  Accordingly, summary disposition in favor of the defendant was improper. We therefore
  REMAND this case to the Court of Appeals. Because substantial fact-finding may be
  necessary, the Court of Appeals should consider a further remand to the circuit court for
  this purpose. See MCL 600.308a(5).

         MARILYN KELLY, J. (concurring in part, dissenting in part).

         I concur in the Court’s order vacating the January 21, 2010 opinion and order of
  the Court of Appeals. However, I dissent from the Court’s decision to remand this case
  to the Court of Appeals. I would instead remand the case to the Wayne Circuit Court for
  further findings of fact because trial courts are better equipped to make such findings. I
  would also retain jurisdiction over the case so that the Supreme Court can rule on its
  merits once the trial court makes its findings of fact.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           May 18, 2011                        _________________________________________
           t0511                                                               Clerk